IN THE UN|TED STATES D[STRICT COURT
FOR 'I`l-IE SOUTHERN DISTRICT OF OHIO
WES'I`ERN D|V|SION
Orlando Carter,
Plaintiff(s),

Casc Numbcr: l:l?cvSUS
vs.

.ludgc Susan J. I)lott
National City Bank_, et al.,
Dcf`endant(s).
ORDER

This matter is before the Court pursuant to the Order of Gencral Reference in the United States
District Court l`or the Southern District oi`Ohio Wcstcrn Division to Unilcd States Magistratc Judge
Karcn L. Litkovitz. Pursuant to such reference, the Magistrate .ludge reviewed the pleadings and filed
with this Court on .luly 23. 2018 a chort and Recommendation (Doc. 55). Subscqucnt|y, the plaintiff
filed objections to such Report and Recommendation ( Doc. 62).

The Court has reviewed the comprehensive findings ot` the Magistrate Judgc and considered de
novo all ofthe filings in this matter. Upon consideration of the i`orcgoing, the Court does determine that
such Recommcndation should bc adopted.

Accordingly, defendants’ motion to dismiss (Doc. 22) is GRAN'|`ED. Plaintil`f’s motion to
amend (Doc. 40) is DENIED. I’laintiff"s motion to file a supplemental complaint (Doc. 43) is DENIED.

The Court certifies pursuant to 28 U.S.C. § 1915(21}(3) that an appeal oi`any Ordcr adopting the
chot and Rccommendation will not be taken in good i`aith. Sce Mch‘c v. l-Vriggr'esn'or!h, l 14 F.3d

60| (6"' Cir. 199?).

l'I` lS SO ORDERED.

MQ.QM

Jtid§c Susan J. Dl
Unitcd Statcs Distr tCourt

 

